DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered. 
Status of the Claims
Claims 1-18 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 20 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,734,821; 8,790,673; and 10,299,481 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2021 was filed concurrently with the RCE.  The submission is in compliance with the provisions of 37 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Instant claims 1, 6 and 11 recite “the insecticide ingredient being formulated to kill cockroaches”.  The instant specification states that “Illustrative pesticides which can be employed as an active ingredient… include those from the groups consisting of herbicides, insecticides, fungicides, miticides and the like.”  However, the instant specification does not specifically describe insecticides being formulated to kill cockroaches.

Response to Arguments
Applicant’s Remarks filed 20 April 2021 have been fully considered but they are not persuasive.  Applicant asserts that one skilled in the art would understand that the insecticide in a composition for treating a cockroach would be an insecticide that is active against cockroaches.  Applicant further argues that the specification describes that the speed of knockdown achieved by prior art pesticidal formulations is significantly deficient and "there has been an on-going need in the consumer market for liquid insecticidal ready-to-use products, which provide fast and effective KD rates of treated arthropods leading to relatively quick mortality (i.e., death) of the treated arthropods."  The specification also notes that "it would be advantageous to provide formulations and methods for achieving rapid knockdown of treated arthropods, preferably, resulting in quick kill of the treated arthropods including such difficult to control pests as cockroaches."  Further, in Example 2 where test formulations were screened for knockdown efficacy, Applicant's specification states that "a cockroach was determined to be knocked down when it had lost its ability to control movement about the testing container, typically followed by rapid mortality."  Thus, Applicant asserts that one skilled in the art would understand that the original specification supports an insecticide ingredient being formulated to kill cockroaches. 
The examiner respectfully argues that the instant specification teaches throughout that the rapid knockdown (KD) achieved by the instant invention is caused by the surfactant ([0023]-[0033], [0037], [0039]).  Also, the instant specification teaches that the compositions may be employed for controlling arthropods, including difficult to control arthropods such as cockroaches ([0017]).  The specification further states that the term arthropod as employed herein means any invertebrate of the phylum Arthropoda including 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 6-7 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipping et al. (Journal of Economic Entomology, 2003) in view of Zhang et al. (Agrochemicals, 2009).
Instant claim 1 is drawn to an aqueous composition comprising about 0.1% to about 1.5% by weight of at least one surfactant selected from the group consisting of 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate, ethoxylated 2,4,7,9-tetramethyl-5-decyn-4,7-diol, mixed alkylpyrrolidones, polyether modified polysiloxanes and mixtures thereof, and about 0.001% to about 0.5% by weight of an insecticide ingredient formulated to kill cockroaches.
Tipping et al. teach that organosilicone surfactants, such as Silwet L-77, have insecticidal properties, and are suitable for use as adjuvants with insecticides (pg.246, col. 1, para. 2 and col. 2, para. 1).  Tipping et al. teach that Silwet L-77 was applied to several arthropods at a rate of 0.1, 0.25, 0.5 and 1.0% (Abstract; pg. 247, col. 1, para. 3; Tables 1-3).  The density of Silwet L-77 is 1.035 g/ml and the density of water is about 1 g/ml.  Therefore, Tipping et al. teach applying approximately 0.1, 0.25, 0.5 and 1.0% by weight Silwet L-77.
Tipping et al. do not explicitly disclose organosilicone surfactants combined with an insecticide ingredient being formulated to kill cockroaches.
Zhang et al. teach compositions comprising a silicone superwetting agent, TC-2011, and chlorpyrifos (Abstract).  Zhang et al. teach that at the optimal dose 0.1%, effect 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions comprising 0.1 to 0.5% by weight of the organosilicone surfactants according to Tipping et al. in combination with chlorpyrifos, as taught by Zhang et al.  Such would have been obvious because Tipping et al. teach that the organosilicone surfactants, such as Silwet L-77, are suitable for use with insecticides, and Zhang et al. teach that silicone superwetting agents combined with chlorpyrifos increases the efficacy and reduces the dosage of chlorpyrifos.  
Regarding the concentration of insecticide, a person having ordinary skill in the art would have been able to determine the effective concentration of chlorpyrifos in compositions according to Tipping et al. and Zhang et al.
Regarding the insecticide ingredient being formulated to kill cockroaches, it is noted that chlorpyrifos is an organophosphate insecticide effective for killing cockroaches.
Regarding instant claims 2, 7 and 12, the instant specification teaches that 0.5% Silwet L-77 in water results in 80% KD of cockroaches in 34 seconds and 1.0% Silwet L-77 in water results in 80% KD in 33 seconds.  Therefore, the compositions according to Tipping et al., which comprise up to 1.0% Silwet L-77 would also necessarily yield 80% KD in less than two minutes. 
Response to Arguments
Applicant’s Remarks filed 20 April 2021 have been fully considered but they are not persuasive.  Applicant asserts that Tipping describes the application of Silwet L-77 to Cnaphalocrocis medinalis—a species of moth of the family Crambidae.  Applicant asserts that one skilled in the art would understand the significant differences between a moth and a cockroach, which has a solid exoskeleton, and the compositions and methods of treating each.  Applicant also argues that Tipping and Zhang fail to support the assertion that chlorpyrifos is an organophosphate insecticide effective for killing cockroaches.  Applicant asserts that Tipping and Zhang, alone or in combination, fail to disclose or suggest the recited aqueous composition for treating a cockroach.
The examiner respectfully argues that as evidenced by Lee et al. (Journal of Vector Ecology, 2000), it was known at the time of the effective filing date for the instant claims that chlorpyrifos is effective for killing cockroaches. Therefore, chlorpyrifos according to Zhang et al. is an insecticide formulated to kill cockroaches.  
The examiner also respectfully argues that the instant claims are not drawn to a method for the treatment of cockroaches.  The instant claims are drawn to a composition, wherein the intended use of the composition is the treatment of cockroaches.  It is noted that the recitation of the intended use “for treating a cockroach” has not been given patentable weight to distinguish over Tipping et al. in view of Zhang et al.  because the intended use of the claimed invention must result in a structural difference between the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Combining the chlorpyrifos of Zhang et al. with the Silwet L-77 of Tipping et al. would result in a composition comprising the same components as instantly claimed.  Therefore, the composition would be capable of performing the intended use.

Claims 3-5, 8-10 and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tipping et al. (Journal of Economic Entomology, 2003) in view of Zhang et al. (Agrochemicals, 2009) as applied to claims 1-2, 6-7 and 11-12 above, further in view of Murphy (US 5,504,054).
The teachings of Tipping et al. and Zhang et al. are discussed above and incorporated herein by reference.  
Tipping et al. and Zhang et al. do not explicitly disclose insecticidal compositions comprising an additional surfactant, as instantly claimed.
However, Murphy teaches superspreading agricultural spray mixtures comprising a trisiloxane, such as Silwet L-77, an active agricultural ingredient, such as an insecticide, and an additional organic surfactant, such as sulfosuccinate esters, polyoxyethylenated straight-chain alcohols and N-alkylpyrrolidones (col. 2, ln. 11-58; col. 3, ln. 18-48; col. 6, ln. 3-21).  Murphy teaches trisiloxane surfactants include compounds in Table 1, such as Silicone A (Silwet L-77) and Silicones 1 and 2.  
Therefore, it would have been obvious to include an additional surfactant in the compositions according to Tipping et al.  Such would have been obvious because Murphy teaches that trisiloxane surfactants may be combined with insecticides and additional organic surfactants.  A person having ordinary skill in the art would have been motivated to prepare compositions comprising a mixture of a trisiloxane superspreading surfactant, and additional surfactant, such as sulfosuccinate esters, polyoxyethylenated straight-chain alcohols and N-alkylpyrrolidones, and an insecticide in order to prepare a spray mixture according to Murphy.
Response to Arguments
Applicant’s Remarks filed 20 April 2021 have been fully considered but they are not persuasive.  Applicant asserts that Murphy describes that "the low-foaming trisiloxanes employed in [Murphy's invention] can be used in place of a conventional foaming trisiloxane surfactant found in any agricultural spray mixture.  Applicant argues that Murphy teaches that compositions containing Silicone A (SILWET L77) performed notably worse than the inventive compositions containing Silicones 1 and 2.  Specifically, in Examples 3-5, the agricultural spray mixtures containing Silicone A produced significantly more foam and were more difficult to defoam compared to the inventive compositions containing Silicones 1 and 2.  Thus, Applicant argues that Murphy teaches away from using SILWET L-77 combined with an insecticide and additional organic surfactants due to the negative effects of foaming caused by the conventional surfactant.
The examiner respectfully argues that Murphy teaches “adding to an agricultural spray mixture a superspreading, low-foaming surfactant comprising a trisiloxane…” (col. 2, ln. 14-16); “an agricultural spray mixture is treated with the superspread-promoting, can be used in place of a conventional foaming trisiloxane surfactant found in any agricultural spray mixture.  The examiner respectfully argues that Murphy does not require that the low-foaming trisiloxane replace the conventional foaming trisiloxane surfactant, but that it may optionally replace it.   Also, Murphy teaches that the trisiloxane surfactants may be combined with an additional organic surfactant, such as sulfosuccinate esters, polyoxyethylenated straight-chain alcohols and N-alkylpyrrolidones.  It would have been obvious to combine an additional surfactant, as suggested by Murphy, with the trisiloxane surfactant of Tipping et al.  It also would have been obvious to include a superspread-promoting, low-foaming trisiloxane surfactant as taught by Murphy in the composition according to Tipping et al. in order to reduce foaming caused by the Silwet L-77.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616